Citation Nr: 1707436	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an allergic skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from December 1976 to March 1986.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Board videoconference hearing at a local VA office.  See May 2013 VA Form 9.  In July 2013, the AOJ was notified of a change in the Veteran's address.  

In December 2015, the Veteran was notified that a videoconference hearing was scheduled for January 2016.  The letter was sent to the Veteran's "old" address; it was not sent to the address reported in July 2013.  Subsequently in December 2015, the Board sent the Veteran a letter; that letter was returned to sender.  

The record indicates that the Veteran did not appear for the January 2016 Board hearing.  It is unclear whether she received notice of the hearing date, however, because the letter informing her of the date was not sent to the address of record.  In light of the ambiguity, the Board finds the Veteran must be scheduled for another hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired hearing, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




